Citation Nr: 1437509	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye disorder, to include the residuals of a left eye injury.

2.  Entitlement to service connection for headaches, to include as secondary to the claimed left eye disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left hand disorder.

6.  Entitlement to service connection for a right hand disorder.

7.  Entitlement to service connection for a right elbow disorder.

8.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial evaluation in excess of 10 percent prior to September 18, 2013, and 20 percent thereafter, for left elbow arthritis with reduced flexion.

10.  Entitlement to an initial compensable evaluation for left elbow arthritis with reduced supination.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a July 2013 rating decision, the RO increased the assigned evaluation for left elbow arthritis with reduced flexion from 10 percent to 20 percent, effective from September 18, 2013.  In addition, the RO assigned a separate noncompensable evaluation for left elbow arthritis with reduced supination, effective from September 18, 2013.  Since the granted increase and separate evaluation do not constitute a full grant of the benefits sought, the increased rating issues for the left elbow remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals VA treatment notes relevant to the issues on appeal.  In this case, the Veteran filed his substantive appeal as to the issues of entitlement to increased initial ratings for his left elbow disabilities and service connection for bilateral shoulder and hand disorders in November 2013.  He filed his substantive appeal as to the issue of entitlement to an increased initial rating for PTSD in February 2014.  Therefore, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review with respect to the evidence in regard to those issues.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  With respect to the remaining issues on appeal, the Veteran filed his substantive appeal as to the claims of entitlement to service connection for a left eye disorder and a headaches disorder in April 2010.  However, the additional evidence is irrelevant or duplicative of the evidence in the claims file with respect to these issues.

The issues of entitlement to service connection for a left eye disorder, a headache disorder, a left hand disorder, a right hand disorder, a left shoulder disorder, a right shoulder disorder, and a right elbow disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  Prior to September 18, 2013, the Veteran's left elbow disabilities manifested in left forearm extension to 0 degrees and flexion to 130 degrees without ankylosis of the left elbow joint, joint fracture, flail false joint, impairment of the ulna, or impairment of the radius.

3.  After September 18, 2013, the Veteran's left elbow disabilities manifested in left forearm extension to 0 degrees and flexion to 85 degrees with 50 degrees of supination in the left hand, without ankylosis of the left elbow joint, joint fracture, flail false joint, impairment of the ulna, or impairment of the radius.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent evaluation, but no higher, have been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent prior to September 18, 2013, and 20 percent thereafter, for left elbow arthritis with reduced flexion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5206 (2013).

3.  The criteria for an initial compensable evaluation for left elbow arthritis with reduced supination have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5213 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD and left elbow disabilities.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to higher initial evaluations for PTSD and left elbow injuries.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service and post-service treatment notes are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  Although as noted in the remand, certain VA records may not be associated with the claims file, the Board finds that those records are not relevant.  The records prior to 2009 are not necessary to rating the disabilities on appeal as they occur prior to the rating period.  Additionally, the post 2009 records were identified by the Veteran specifically as dealing with other disabilities, not the disabilities rated herein.  Accordingly, remand for those records is not warranted.  

Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded a VA PTSD examination in April 2013.  He was afforded VA elbow and forearm conditions examinations in May 2012 and April 2013.  In addition, the May 2012 VA examiner provided an addendum opinion pertaining to the Veteran's left elbow in June 2012.  The Board finds that the VA examinations and addendum opinion are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they provide the findings necessary to evaluate the Veteran's PTSD and left elbow disabilities under the relevant diagnostic codes.  Although the 2013 VA examiner found it would be speculative to provide a functional loss opinion and did not provide a rationale, in this case, there is no prejudice.  To obtain a higher evaluation, the Veteran would have to lose an additional 30 degrees of flexion, a substantial amount considering the moderate nature of the Veteran's disability.  Furthermore, there has also been no allegation that the VA examinations were inadequate.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD and left elbow disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

The Veteran is currently assigned a 30 percent rating which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 41 to 50 are contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 50 percent evaluation for his PTSD.

The evidence reflects that the Veteran's PTSD had been manifested by symptoms that indicate difficulty establishing and maintaining effective work and social relationships and reduced reliability and productivity.  The Veteran's reported symptoms include isolative behavior, sleep disturbance, mild memory loss, depression, and irritability.  Although the Veteran did not demonstrate all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptoms more closely approximate occupational and social impairment with reduced reliability and productivity.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 50 percent rating, but no higher.

A 70 percent evaluation, however, is not for assignment.  A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The evidence of record does not indicate an inability to establish and maintain effective social relationships.  As to social impairment, during a September 2010 VA mental health consultation, the Veteran reported that he had irritability and difficulty getting along with others at home.  In a November 2011 statement, the Veteran's wife indicated that the Veteran was "withdrawn" and he had stopped attending family functions, his kids' school activities, ad social events.  During an April 2013 VA PTSD examination, the Veteran related that his social life had been "rather limited" and that he had difficulty attending family gatherings and class reunions because he felt anxious and uncomfortable.  He also indicated that he was "generally reluctant" to go out to eat with his wife's friends, but he did go occasionally.  He also related that he did not belong to any social groups, clubs, or organizations, but he did occasionally attend church with his wife.

During a December 2010 VA PTSD evaluation, the Veteran described a good relationship with his wife of 20 years, his adult children, and his wife's adult children.  During the April 2013 VA PTSD examination, the Veteran stated that his marriage was "great" and that his wife was very understanding, easy to talk with, had been an excellent homemaker, and was good to his adult children.  He also noted that he had good relationships with his children, his wife's children, and their grandchildren.  In fact, in a July 2012 VA mental health note, he stated that he was helping his wife raise his four year-old grandson.  During the April 2013 VA PTSD examination, he reported that he had one close friend who worked with him at the VA.  He stated, "He's probably the only true friend I got (sic).  He's somebody to talk to."  Further, during the April 2013 VA examination, he indicated that he got along well with his older sister and younger brother.  He stated that he talked with one of them on the phone at least once per week.  Thus, while the Veteran may have had some social impairment, the evidence shows that he was still able to establish and maintain relationships.  In addition, the April 2013 VA examiner opined that the Veteran's overall psychosocial impairment was mild to moderate, primarily due to his mild to moderate social avoidance.

Regarding occupational impairment, the evidence shows that the Veteran maintained full-time employment throughout the appeal.  During the December 2010 VA PTSD evaluation and the April 2013 VA PTSD examination, the Veteran explained that he ran a hammer mill for three years following service, then he worked full-time installing flooring for forty years, and he subsequently became employed in the maintenance department of a VA Medical Center (VAMC).  During the September 2010 VA mental health consultation, he indicated that he had difficulty getting along with coworkers.  Likewise, in the November 2011 statement from the Veteran's wife, she related that the Veteran did not want to be around people and it affected his work.  

During the April 2013 VA PTSD examination, the Veteran reported that he left his first post-service job at the hammer mill because he had difficulty "coping with the stress and pressure" of the work.  He related that, aside from the demands of the fairly complex machinery, he had difficulty getting along with some of the other employees. He stated, "I just had too much going on.  It was more than I could handle at the time."  In the April 2013 VA examination report, the Veteran explained that his self-employment as a flooring installer "kept [his] mind straight."  He related, "I didn't have to do the same thing over and over."  He indicated that he worked for several different contractors and builders, and that he got along "great" with his employers and co-workers.  He reported, "I never had any problems.  I mainly worked for myself as a subcontractor."  He indicated that, as long as he was busy with work, he was able to manage his PTSD symptoms.  He noted that as his business slowed in the late 2000s, he began struggling with nightmares and anxiety because he had more free time on his hands.

During the December 2010 VA PTSD evaluation, he indicated that he began working at the VAMC because he needed more steady work after a decline in the economy.  In the November 2011 statement from the Veteran's wife, she noted that the Veteran worked for himself during most of their marriage, installing floors in empty houses, and he did not aggressively pursue work.  She stated that, sometimes, he went weeks without a job.  She reported that he sought employment with the VA after they almost lost their home to foreclosure.  During the April 2013 VA examination, the Veteran reported that his VA job was "great" and that his performance evaluations were "consistently excellent" throughout his five-year employment.  He stated, "I stay out of everybody's face.  I work pretty much by myself.  I'm going to work as long as I can work, unless my health gets real bad."

In addition, the April 2013 VA examiner opined that the Veteran's overall occupational impairment "appeared rather mild," due primarily to his social avoidance and preference to work alone.  He did note that the Veteran left a job early in his career because of PTSD-related difficulties that he was having coping with the demands of his work; however, he also indicated that the Veteran had subsequently used work as a primary means of coping with his PTSD symptoms.  

Regarding symptoms, the evidence does not show that the Veteran had suicidal or homicidal ideation, obsessional rituals which interfered with routine activities, or delusions or hallucinations.  Throughout the time period, his speech was normal, and he was oriented to time, person, and place.  He was also cooperative and did not have neglect of personal appearance or hygiene.  It was further noted that the Veteran had good judgment and organized, coherent, and goal-oriented thoughts.  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 70 percent evaluation, or akin to the symptoms listing as found in the rating criteria.  Mauerhan, supra.  The evidence suggests that the Veteran had normal speech, fair insight, good judgment, and normal thought processes.  Further, there was no homicidal or suicidal ideation, obsessional rituals, spatial disorientation, neglect of appearance or hygiene, or near continuous panic or depression affecting his ability to function.  As such, the evidence does not show that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Indeed, he maintained relationships with family members and a coworker, and he demonstrated normal judgment and thinking.  

Finally, the Board acknowledges the VA examiners assigned the Veteran GAF scores ranging from 50 (in a November 2010 VA psychiatric treatment note and a December 2010 VA PTSD evaluation) to 58 (in a January 2013 VA mental health note and the April 2013 VA PTSD examination) during the appeal.  GAF scores ranging between 41 to 50 are contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  The GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 50 percent rating and support such a rating.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner's explanations to be the most probative evidence of the Veteran's psychological symptomatology.

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidence by the GAF scores, the Board finds that that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 50 percent is appropriate, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Left Elbow

Diagnostic Code 5010 instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  

For purpose of rating disability from arthritis, the elbow is considered a major joint. 38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the elbow are Diagnostic Codes 5206 (limitation of flexion) and 5207 (limitation of extension).  Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  Normal ranges of motion of the forearm are 0 to 80 degrees in pronation and 0 to 85 degrees in supination.  See 38 C.F.R. § 4.71, Plate I.  As the Veteran is right hand dominant, the disability ratings for the minor extremity will be used.  38 C.F.R. § 4.71a.
	
	Arthritis with reduced flexion

For the period prior to September 18, 2013, the Veteran was awarded a 10 percent evaluation for left elbow arthritis with reduced flexion, under Diagnostic Code 5206.  For the period after September 18, 2013, he was awarded a 20 percent evaluation for left elbow arthritis with reduced flexion under the same diagnostic code.

For limitation of flexion, a 10 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees, a 20 percent rating is warranted when forearm flexion is limited to 90 or 70 degrees, a 30 percent rating is warranted when forearm flexion is limited to 55 degrees, and a 40 percent rating is warranted when forearm flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

During a May 2012 VA examination, the Veteran demonstrated left forearm flexion to 130 degrees with no objective evidence of pain.  After repetitive range of motion testing, he had flexion to 135 degrees.  His forearm flexion was not limited to 90 or 70 degrees for this initial period; therefore, he does not warrant a higher 20 percent rating prior to September 18, 2013 under Diagnostic Code 5206.  

During the September 2013 VA elbow and forearm conditions examination, the Veteran demonstrated left forearm flexion to 85 degrees with objective evidence of pain at 85 degrees.  Following repetitive range of motion testing, he had flexion to 95 degrees.  However, his forearm flexion was not limited to 55 degrees during this period on appeal; therefore he does not warrant a higher 30 percent rating after September 18, 2013 under Diagnostic Code 5206.

	Arthritis with reduced supination

With respect to the Veteran's claim of entitlement to a compensable evaluation for his left elbow arthritis with reduced supination, the Board notes that, he demonstrated full pronation of the left hand, but he lacked 35 degrees in full supination of the left hand.  After three repetitions of pronation and supination, he lacked 30 degrees of supination in the left hand.  Normal supination is 85 degrees.  See 38 C.F.R. § 4.71a, Plate I.  Therefore, he had 50 degrees of supination during initial range of motion testing and 55 degrees following repetitive range of motion testing.  Under Diagnostic Code 5213, a 10 percent rating is warranted for limitation of supination of the minor arm to 30 degrees or less.  Therefore, the Veteran does not warrant a compensable evaluation for reduced supination of the left forearm under this Diagnostic Code.

	Additional functional loss

Even considering additional functional loss, a higher evaluation is not warranted for either time period.  38 C.F.R. §§ 4.40, 4.45, 4.49.  At the 2012 VA examination, the Veteran reported pain and fatigability.  But there was full strength in both extension and flexion.  At the 2013 VA examination, the Veteran reported pain with use of over the counter medication, with flare-ups two to three times per week of increased pain for three hours.  The examiner found 4/5 strength in extension and 5/5 strength in flexion, and pain upon movement.  There was also weakened movement.  The examiner noted that it was reasonable to assume that range of motion and fatigue would increase upon use, but could not provide an amount.  The Board notes, however, that extension would need to be limited another 30 degrees to attain the required level for a 30 percent evaluation.  Nothing in either examination or the VA records indicates usage limitations to that degree; the Board finds that the evidence of record does not support such a finding.  The examination reports did not indicate additional limitation of supination that would warrant an increased evaluation.  Thus, on the whole, the severity of the Veteran's disability, even considering additional functional loss, is contemplated by the assigned evaluations.  

	Alternative diagnostic codes

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A review of the evidence demonstrates that the Veteran has also not been diagnosed with ankylosis of the elbow; as such, Diagnostic Code 5205 is not for application.  See 38 C.F.R. § 4.71a.  Indeed, both the May 2012 and September 2013 VA examiners reported that there was no ankylosis of the left elbow.  Likewise, the Veteran demonstrated full extension to 0 degrees on range of motion testing during the May 2012 and September 2013 VA examinations.  Therefore, higher initial evaluations are not warranted under Diagnostic Code 5207, pertaining to limited extension; or Diagnostic Code 5208, where forearm flexion of the minor arm is limited to 100 degrees and forearm extension of the minor arm is limited to 45 degrees.  In addition, there was no evidence of a joint fracture, flail false joint, impairment of the ulna, or impairment of the radius during either period on appeal.  Therefore, Diagnostic Codes 5209, 5210, 5211, and 5212 are not for application.  

	Separate evaluations

In the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for a appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id. VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id. 

Since the elbow, like the knee, is rated based on limitations in planes of movement, the Board analysis must likewise consider whether the Veteran is entitled to separate ratings for lost flexion, extension, supination, and/or pronation under Diagnostic Codes 5206, 5207, and 5213. 38 C.F.R. § 4.71a; Esteban, supra; VAOPGCPREC 09-04.  

But as noted above, the evidence shows there is not left elbow ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5205.  The evidence also showed full extension throughout.  38 C.F.R. § 4.71a, Diagnostic Codes 5207, 5208.  Additionally, there was no joint fracture, nonunion of the radius and ulna, with flail false joint, or impairment of the ulna or radius with malunion and bad alignment.  38 C.F.R. § 4.71a, Diagnostic Codes 5209 , 5210, 5211, 5212.  Accordingly, no separate evaluations are for assignment.  

Extra-schedular evaluations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's PTSD, including social impairment, depressed mood, chronic sleep impairment, disturbances of motivation and mood, and irritability, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings for the left elbow disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaint of pain is fully considered in the assigned ratings.  The diagnostic codes also consider limitation of motion and functional loss; the Veteran's symptoms are contemplated by the diagnostic criteria.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disabilities are not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD and for the left elbow disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition and contemplated by the criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Subject to the provisions governing the award of monetary benefits, an initial 50 percent disability evaluation is granted for PTSD.

An initial evaluation in excess of 10 percent prior to September 18, 2013, and 20 percent thereafter, for left elbow arthritis with reduced flexion, is denied.

An initial compensable evaluation for left elbow arthritis with reduced supination is denied.


REMAND

With respect to the remaining issues on appeal, a remand is required to obtain outstanding VA treatment records, to afford the Veteran VA examinations pertaining to his service connection claims for left eye and headache disorders, and to adjudicate the issue of entitlement to TDIU.  

First, in a January 2013 statement, the Veteran's attorney indicated that he had received VA treatment notes from the Mountain Home VAMC dated in March 2001.  In addition, in an April 2010 statement of the case (SOC), the RO referenced VA treatment for headaches in January 2003 and left eye cataract surgery in October 2007 at the Mountain Home VAMC.  However, these specific records have not been associated with the claims file.  In fact, the earliest VA treatment note included in the Veteran's claims file is dated in March 2009.  Therefore, on remand, the AOJ must associate all outstanding VA treatment notes with the record.

With respect to the Veteran's claimed left eye disorder and headaches, to include as secondary to a left eye injury, the Board notes that the Veteran has not been afforded VA examinations to determine whether the Veteran has current left eye and headache disorders, related to a reported in-service injury to the left eye, and if so, whether such disorders are related to his military service.  

Finally, the Board notes that issue of TDIU is on appeal and the RO has not yet adjudicated this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the June 2014 hearing, the Veteran testified that he retired from his VA housekeeping job because he was no longer able to perform the job.  Specifically, he stated that it was difficult to lift things.  The Board finds that the evidence raises the issue of whether the Veteran is unable to secure and follow a gainful occupation due to his service-connected left elbow disabilities.  Therefore, on remand, the AOJ should adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of other health care providers, if any, who have provided treatment for his claimed left eye, headache, bilateral shoulder, and bilateral hand disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

2.  Associate all outstanding VA treatment notes with the record.  Specifically, obtain copies of all VA treatment notes from the James H. Quillen VAMC in Mountain Home, Tennessee, dated from March 2001 to July 2009, and from May 2013 to present.

3.  After any additional records are associated with the claims file, the Veteran must be afforded a VA examination in connection with his claim for service connection for a left eye disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and June 2014 hearing testimony.  An explanation for all opinions expressed must be provided.  The examiner must presume that the Veteran's statements are credible for purposes of this examination.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran or other laypersons, the examiner should provide a fully reasoned explanation.

The examiner must render an opinion as to whether it is at least as likely as not that the Veteran's claimed left eye disorder manifested in service.  The examiner must also state whether it is at least as likely as not that any current left eye disorder is otherwise causally or etiologically related to his military service.

The examiner must specifically address the Veteran's contentions that an air hose nozzle with a brass fitting hit him in the left eyelid and forehead while he was spraying non-skid paint on the flight deck of the USS Ranger during service.  The examiner should note the May 1967 service treatment note that documented treatment for a laceration on the Veteran's forehead that required stitches.

The examiner should also address the Veteran's testimony that he was exposed to excessive sun and wind on the Gulf of Tonkin while serving on the flight deck of the USS Ranger.

In addition, the examiner should address the May 1968 service treatment note which documented treated for first degree burns on the Veteran's eyelid and cheeks after he fell asleep under a sun lamp.

4.  After any additional records are associated with the claims file, the Veteran must be afforded a VA examination in connection with his claim for service connection for a headache disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and June 2014 hearing testimony.  An explanation for all opinions expressed must be provided.  The examiner must presume that the Veteran's statements are credible for purposes of this examination.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran or other laypersons, the examiner should provide a fully reasoned explanation.

The examiner must render an opinion as to whether it is at least as likely as not that the Veteran's claimed headache disorder manifested in service.  The examiner must also state whether it is at least as likely as not that any current headache disorder is otherwise causally or etiologically related to his military service, to include a claimed injury to the left eye and forehead during service on the USS Ranger.

The examiner must also opine as to whether it is at least as likely as not that the Veteran's headache disorder was caused or permanently aggravated by a claimed left eye disorder.

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

5.  Adjudicate the Veteran's claim of entitlement to a TDIU.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


